Determination of respondent State commissioner, dated December 28,1979, annulled and the petition granted to the extent of remanding the proceeding to respondent city Department of Social Services for a de novo hearing, without costs and without disbursements. Present — Kupferman, J. P., Sullivan, Silverman, Bloom and Fein, JJ. Fein, J., concurs in a memorandum in which Sullivan, J., concurs; Bloom, J., concurs in a separate memorandum; and Kupferman, J. P., and Silverman, J., each dissent in separate memoranda as follows.